El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El recurso ante nos requiere que examinemos el ámbito de responsabilidad de los padres por los actos de sus hijos cuando aquéllos se encuentran separados por sentencia de divorcio y, aunque ambos comparten la patria potestad, sólo uno de ellos tiene su custodia. Por entender que en tales casos, en ausencia de prueba que demuestre que se actuó como un buen padre de familia, responde de ordina-rio el padre custodio, a no ser que el hecho dañoso se co-meta cuando el menor esté bajo la compañía del otro padre, en virtud del derecho de visita, confirmamos.
*507I
El menor Rafael Lugo Porrata Doria perdió la vida en un trágico accidente automovilístico mientras conducía un vehículo de motor en la madrugada de 21 de agosto de 1993 por una de las principales vías del país acompañado de un amigo, Ricardo Calderón López. Dicha tragedia en-lutó a una familia y ocasionó el conflicto que origina este recurso. Ricardo Calderón López, también menor de edad y pasajero del referido vehículo, resultó herido en dicho accidente. Al momento de los hechos Rafael Lugo, el menor que conducía, tenía veinte años de edad y residía con su madre, Leonor Porrata Doria, quien tenía su custodia, ya que ésta y el padre del menor, Justino Rafael Lugo, esta-ban divorciados. Sin embargo, la patria potestad era com-partida por ambos padres.
A raíz de este accidente, los padres del pasajero del ve-hículo, Ricardo Calderón López, instaron una acción judicial contra la madre del menor que perdió la vida en el accidente para reclamar por las lesiones que su hijo sufrió. Así, demandaron por daños y perjuicios a la madre que perdió al menor que conducía el vehículo, Leonor Porrata Doria, alegando que, a tenor con el Art. 1803 del Código Civil, 31 L.P.R.A. see. 5142, era responsable vicariamente por las actuaciones de su hijo, quien alegadamente condu-cía en estado de embriaguez. Luego de varios incidentes procesales y la interposición de varias reclamaciones entre las partes, Leonor Porrata Doria presentó una moción de sentencia sumaria en la cual adujo que procedía la deses-timación de la demanda por no haberse demandado al padre del menor, ex esposo de ésta. Según sostuvo, procedía demandar inicialmente a éste pues, por virtud del Art. 1803 del Código Civil, 31 L.P.R.A. see. 5142, es el padre quien tiene el primer orden de responsabilidad. Además, argüyó que el padre respondía en tanto ostentaba la patria potestad compartida sobre el menor.
*508Iras examinar la referida moción, el Tribunal de Pri-mera Instancia la denegó arguyendo que a tenor con la realidad social actual (en la cual un sinnúmero de madres son jefes de familia), resulta improcedente interpretar el citado Art. 1803 para establecer que es el padre quien res-ponde en primer orden. Además, dicho foro concluyó que procedía incoar la acción contra la madre, Leonor Porrata Doria, pues el menor vivía bajo su custodia y compañía, y la responsabilidad que establece el referido artículo es por los actos de los menores que viven en compañía de los padres.
Inconforme, Leonor Porrata Doria acudió al Tribunal de Circuito de Apelaciones aduciendo que erró el foro de ins-tancia al no desestimar la demanda. Por su parte, el tribunal apelativo denegó el remedio solicitado tras validar el razonamiento del foro recurrido y señalar que la responsa-bilidad vicaria de los padres se encuentra limitada a los actos de los hijos que vivan en su compañía. Por ello, dicho foro concluyó que, en vista de que el menor residía en com-pañía de la madre, no era necesario demandar al padre, pues ella era la responsable por sus actuaciones.
De este dictamen recurre Leonor Porrata Doria ante nos reproduciendo, en esencia, los argumentos esbozados ante los foros recurridos. Así, sostiene que procede desestimar la demanda en vista que: (i) el referido Art. 1803 del Có-digo Civil fija al padre como primer responsable y (ii) la responsabilidad del padre surge por virtud de la patria po-testad compartida que ostenta sobre el menor. Luego de expedir el auto solicitado y examinar las comparecencias de las partes, resolvemos.
h — i HH
El Art. 1803 del Código Civil, dispone, en lo pertinente:
La obligación que impone [el artículo 1802] es exigible, no *509sólo por los actos u omisiones propios, sino por los de aquellas personas de quienes se debe responder.
El padre y por muerte o incapacidad de éste, la madre, son responsables de los perjuicios causados por los hijos menores de edad que viven en su compañía.
La responsabilidad de que trata este artículo cesará cuando las personas en ella mencionadas prueben que emplearon toda la diligencia de un buen padre de familia para prevenir el daño.
Cabe aclarar, de entrada, dos asuntos con respecto al artículo que nos concierne. Primero, debemos determinar quiénes son los “sujetos responsables” conforme al citado precepto; esto es, si por los actos de los hijos responden ambos padres o sólo uno de ellos. De otra parte, es preciso examinar el ámbito de responsabilidad de los padres cuando éstos se encuentran separados por sentencia de divorcio y, aunque ambos comparten la patria potestad sobre el menor, sólo uno de ellos tiene su custodia. Veamos.
Con respecto al primer asunto, la doctrina ya precisaba que el referido artículo no limita la responsabilidad de la madre sólo a aquellas situaciones de “muerte o incapacidad” del padre. Así, el tratadista Puig Peña aclaraba que existían otros supuestos en los que una madre sería responsable por los actos de los hijos.(1) De esta manera señalaba que había que darle un significado amplio al término “incapacidad”, comprensivo de todos aquellos supuestos en los que el padre no pudiera proveer la guarda del menor.
La situación quedó resuelta definitivamente en España mediante legislación apoyada en la reforma del régimen de la patria potestad.(2) Así, el Art. 1903 del Código Civil es-pañol se enmendó para que leyese, en lo pertinente: “Los *510padres son responsables de los daños causados por los hijos que se encuentren bajo su guarda.” Como explica De Angel Yágüez, al existir una patria potestad conjunta, compar-tida por padre y madre, se comprende “la corresponsabili-dad de ambos progenitores por los daños causados por los hijos sometidos a su guarda”.(3)
En nuestra jurisdicción la actual redacción del referido Art. 1803 obedeció a que bajo el estado de derecho anterior la patria potestad correspondía en primer término al padre.(4) Ahora bien, por virtud de la Ley Núm. 99 de 2 de junio de 1976, el Art. 152 del Código Civil, 31 L.P.R.A. see. 591, se enmendó para que leyese, en lo pertinente, de la siguiente forma: “La patria potestad sobre los hijos no emancipados corresponde, a ambos padres conjun-tamente.” A pesar de esto, el citado Art. 1803 no sufrió cambio alguno y continuó con su redacción original. Surge, pues, la interrogante siguiente: ¿procede imponer un primer orden de responsabilidad contra los padres y secunda-rio contra las madres? Entendemos que no.
A tenor con la reforma del régimen de la patria potestad debe considerarse como modificado el Art. 1803, supra, para hacer igualmente responsable a ambos padres por las actuaciones de sus hijos en las circunstancias que este artículo establece.(5) Igual conclusión se exige por virtud de nuestra Constitución en vista de que ella proscribe este tipo de imposición de responsabilidad en atención ex-clusiva al sexo de las personas.(6) Así, procede aclarar que por virtud de los citados preceptos el Art. 1803 debe ser leído para que sean ambos padres los responsables por las actuaciones de sus hijos en las condiciones que este impone. Igualmente, cabe destacar que esta responsabili-*511dad será solidaria.(7) De esta forma, la persona afectada por el acto dañoso podrá dirigir su acción contra los dos padres o contra cualquiera de ellos solidariamente.(8)
Ahora bien, el caso de autos plantea una peculiaridad adicional que nunca antes habíamos atendido y que nos lleva a discutir el segundo asunto previamente señalado, a saber, el ámbito de responsabilidad de padres divorciados. Para esto es necesario que dilucidemos el fundamento de la responsabilidad paterna con especial atención al rol que desempeña la “convivencia” (esto es, la vida en compañía) al imponer responsabilidad.
A. El tratadista Santos Briz indica que el fundamento de la responsabilidad impuesta por el artículo objeto de examen es la culpa in vigilando en que incurren los padres.(9) La doctrina tradicional explica que el citado Art. 1803, en lo aquí pertinente, formula una presunción iuris tantum de que por parte de los padres ha existido culpa in vigilando, es decir, negligencia en el control del comportamiento de los hijos.(10) De esta manera, añade Santos Briz,(11) la responsabilidad es por la acción u omisión propia de los padres, pues se establece por incumplimiento de los deberes que imponen las relaciones de convivencia social de vigilar a las personas que están bajo la dependencia de otras.
*512No obstante, cabe destacar que la responsabilidad por hecho ajeno, anclada en el sistema subjetivista que sigue el Código Civil, viene siendo revestida por la doctrina y la jurisprudencia española de cierto matiz objetivista.(12) A pesar de esto, nunca hemos caracterizado la referida responsabilidad como objetiva. Así, siguiendo la doctrina tradicional, hemos señalado que la responsabilidad de los padres se fundamenta en su propia culpa o negligencia y que la causa de la obligación impuesta no es “la necesidad de que haya quien responda del daño causado por el que no tiene personalidad ni garantías de solvencia para responder por sí, sino el incumplimiento implícito o supuesto de los deberes de precaución y de prudencia que imponen los vínculos civiles que unen al obligado con las personas por quienes debe reparar el mal causado”. Laureano Pérez v. Soto, 141 D.P.R. 77, 86-87 (1996), citando a Rogel Vide. A igual conclusión llegamos en Cruz Rivera v. Rivera, 73 D.P.R. 682, 686 (1952), en donde afirmamos que la “culpa o negligencia de los padres guarda relación con su deber de ejercer vigilancia sobre los hijos menores de edad que vi-van en su compañía, de imponer la debida disciplina sobre sus hijos y de suministrarles una educación y un ambiente adecuado”.
Claro está, los padres pueden rebatir la presunción de culpa que contra ellos opera mediante prueba demostrativa de que cumplieron con los deberes de vigilancia. Esto, pues, como la responsabilidad por hecho ajeno se funda en una presunción de culpa, que puede, en ciertos casos, no corresponder con la realidad, el Código añade que ésta cesa cuando las personas a quienes se le atribuye “prueben que emplearon toda la diligencia de un buen padre de familia para prevenir el daño”. Art. 1803, supra, último apartado. J. Castán Tobeñas, Derecho Civil *513Español, Común y Foral, lOma ed., Madrid, Ed. Reus, 1993, T. IV, págs. 972-973. Por ello hemos señalado que la responsabilidad de los padres, por las actuaciones de sus hijos menores de edad, no es absoluta y que aquéllos no son garantizadores sine qua non de las actuaciones de sus hijos. Por supuesto, cada casó específico debe medirse por sus circunstancias especiales, y los hechos de cada caso deben ser considerados a los fines de determinar si hubo negligencia de parte de los padres; esto es, si las actuacio-nes del hijo se deben al incumplimiento por el padre de su deber de vigilancia, reprensión, disciplina y educación. Véanse: Laureano Pérez v. Soto, supra, pág. 87; Cruz Rivera v. Rivera, supra, pág. 689.
Así, la prueba liberatoria que deben presentar los padres, para demostrar que han cumplido con sus deberes de vigilancia, reprensión, disciplina y educación, dependerá de las circunstancias del caso. Ahora bien, aunque dicha prueba no se evalúa a la luz de criterios estrictos e inflexibles formulados a priori, hemos afirmado que los “ ‘padres quedan libres desde que demuestran que un individuo normal hubiera educado y vigilado a su hijo como ellos educaron y vigilaron al suyo’ ”. Alvarez v. Irizarry, 80 D.P.R. 63, 69 (1957).
Habiendo aclarado que el fundamento de la responsabi-lidad objeto de estudio es la culpa in vigilando en que in-curren los padres y que ésta cesa cuando los padres la re-baten, resta examinar aquella parte del referido Art. 1803 que indica que los padres son responsables de los perjuicios causados por los hijos menores de edad “que viven en su compañía” para determinar si la “convivencia” con el me-nor es un requisito para la imposición de responsabilidad.
B. Aunque la doctrina no se encuentra unánime sobre el particular, un amplio sector de ésta estima que si la res-ponsabilidad de los padres está basada en la culpa in vigi-*514lando, la “convivencia” es indispensable.(13) Esto pues, como explica Diez-Picazo, “el padre que no viva con su hijo no lo puede guardar”.(14) En la medida que el fundamento de la responsabilidad sea la culpa in vigilando de los pro-pios padres, lógico será, como requisito para fijar respon-sabilidad, establecer la posibilidad de ejercitar este deber exigiendo la convivencia entre padres e hijos.(15) Por ello, se ha dicho que la “convivencia” es un requisito que establece la posibilidad del ejercicio del deber de vigilar.(16) A tales efectos, véanse: Q.M. Scaevola, Código Civil, 2da ed., Madrid, Ed. Reus, 1974, T. XXXI, pág. 563 (la convivencia es requisito); F. Puig Peña, Tratado de Derecho Civil Español, Madrid, Ed. Rev. Der. Privado, 1973, T. IV, Vol. II, pág. 685 (vida en compañía es requisito); J.L. Lacruz Berdejo, Ele-mentos de Derecho Civil, Barcelona, Ed. Bosch, 1977, T. II, Vol. I, pág. 241 (la convivencia es un presupuesto de la responsabilidad del guardador); J. Santos Briz, La respon-sabilidad civil: derecho sustantivo y derecho procesal, 7ma ed., Madrid, Ed. Montecorvo, 1993, pág. 497 (artículo exige que menores convivan con sus padres).
Igual conclusión se deriva de nuestra jurisprudencia, la cual, apoyada en el texto del citado Art. 1803, ha venido resaltando la importancia de que el hijo viva en compañía del padre. Así, en Rodríguez v. Santos, 40 D.P.R. 48, 52 (1929), al interpretar el Art. 1804 del Código Civil de 1902, equivalente al Art. 1803 del Código actual, supra, señala-mos que el citado precepto “habla de los hijos que vivan en compañía del padre; esto es, en términos lógicos, al alcance de su autoridad para reprimir, y de su consejo para dirigir. *515La ley no habla exclusivamente de los que estén bajo la potestad paterna; distinguiendo así entre el derecho, o de-ber, de la patria potestad en abstracto, y su ejercicio real y efectivo”. Véase, también, Pacheco v. Pomoles, 55 D.P.R. 341 (1939).
De la misma forma, en Sociedad de Gananciales, etc. v. Cruz, 78 D.P.R. 349, 361 (1955), aclaramos que el Art. 1803 supra, requiere que el menor viva en compañía de su padre al tiempo de ocurrir el accidente. Así, indicamos que se exige “que el hijo esté al alcance de la autoridad del padre para reprimir y de su consejo para dirigir”.(17) Igualmente, en Cruz Rivera v. Rivera, 73 D.P.R. 682, 687 (1952), ci-tando a Antonio Borrel Maciá, señalamos que “el padre es responsable de los actos de sus hijos mientras están en su potestad, viven en su compañía y, por consiguiente, puede vigilarlos”.
A tenor con estas exigencias, en tales casos eximimos de responsabilidad a los padres cuando se demostró que sus hijos no vivían en su compañía, evidenciando así la impor-tancia de la “convivencia” para imponer responsa-bilidad.(18) Por supuesto, la “convivencia” no ha de tenerse en su sentido literal, sin que sea necesario que el padre se encuentre físicamente presente cuando ocurre el daño.(19) Lo importante, al producirse una falta de convivencia, será examinar las causas que la motivaron, de suerte que se dilucide si su ausencia fue legítima.(20)
En fin, de un examen de nuestra jurisprudencia y de la doctrina pertinente, y a la luz de las claras disposiciones del Art. 1803, supra, concluimos que la “convivencia” es un requisito para la imposición de responsabilidad paterna. Claro está, el que la “convivencia” sea un presu-*516puesto de responsabilidad no implica que por el mero he-cho de ostentarla un padre adviene automáticamente res-ponsable por las actuaciones de sus hijos menores de edad pues, por virtud del propio artículo, la responsabilidad por hecho ajeno cesa cuando éste pruebe que empleó “toda la diligencia de un buen padre de familia para prevenir el daño”; Art. 1803 del Código Civil, supra, último apartado. Así, debe quedar claro que la “convivencia” es un requisito para la imposición de responsabilidad pero no la establece per se, pues cesa al rebatirse la presunción de culpa in vigilando.
Ahora bien, ante tales conclusiones cabe formular una pregunta adicional: ¿cómo fijar responsabilidad en casos de padres divorciados? Somos del parecer que por virtud del citado artículo y la literatura jurídica aplicable, procede afirmar que en vista que la “convivencia” es un requisito para la imposición de responsabilidad paterna, lógico es que en los casos de padres divorciados se fije responsabili-dad en aquel cónyuge en cuya compañía vive el menor.(21) Veamos.
C. Una de los efectos de la sentencia de divorcio es determinar con cuál de los cónyuges van a convivir los hijos.(22) Así, el Art. 107 del Código Civil, 31 L.P.R.A. see. 383, dispone, en lo pertinente:
En todos los casos de divorcio los hijos menores serán pues-tos bajo el cuidado y la patria potestad del cónyuge que el Tribunal, en el ejercicio de su sana discreción, considere que los mejores intereses y bienestar del menor quedarán mejor servidos; pero el otro cónyuge tendrá derecho a continuar las relaciones de familia con sus hijos, en la manera y extensión que acuerde el Tribunal al dictar sentencia de divorcio, según los casos.
El progenitor que no obtenga la custodia podrá obtener un derecho, llamado genéricamente de visita, que le permi-*517tirá visitar a sus hijos, comunicarse con ellos y tenerlos en su compañía.(23) Como dijimos en Sterzinger v. Ramírez, 116 D.P.R. 762, 776 (1985),
[e]l derecho del padre o madre no custodio a relacionarse con sus hijos menores tiene la naturaleza de un derecho-deber de su titular, ya que está pensado y concebido no sólo para su propio beneficio, sino eminentemente en beneficio del menor. Durante la custodia física temporera en que el padre no cus-todio tiene al menor en su compañía, éste tiene deberes implí-citos al ejercicio de su derecho: el de alimentarlo, dispensarle una acogida cálida y trato afectuoso, cuidarlo con la diligencia adecuada y velar por su salud física y psíquica.
Ante esta realidad, ¿cómo fijar responsabilidad por los actos de menores cuyos padres estén divorciados? En este tipo de casos, un sector de la doctrina estima que si se sigue el criterio de la culpa in vigilando la responsabilidad sería del cónyuge con el que se halle el menor en el mo-mento cuando ocurre el acto dañoso;(24) esto es, será res-ponsable el padre en cuya compañía vive el menor a menos que demuestre que empleó “toda la diligencia de un buen padre de familia para prevenir el daño”. Así, afirma Diez-Picazo que en casos de padres divorciados, responde el padre en cuya compañía vive el menor.(25) Explica Mónica Navarro Michel que a tenor con esta corriente, denominada teoría del traspaso de responsabilidad, se sostiene que la responsabilidad se traspasa con el menor y responde el padre que lo tenga en el momento de la comisión del acto culposo.(26) De esta forma, si el menor produce el daño es-tando con el padre custodio responderá éste y el que tiene el derecho de visita queda liberado. Si, por el contrario, el menor ocasiona un daño mientras está con el padre que *518tiene el derecho de visita, de ordinario responderá éste. Similar planteamiento presenta Silvia Díaz Alabart(27) al indicar que el responsable por los daños causados por el hijo, en el caso de padres divorciados, sería el padre con el que convive el menor.(28) Por supuesto, como hemos enfati-zado, el que se utilice la “vida en compañía” como presu-puesto de responsabilidad no implica que quien la ostente responderá automáticamente, pues dicho progenitor siem-pre puede rebatir la presunción demostrando que ejerció toda la diligencia de un buen padre de familia para preve-nir el daño.
En vista que la convivencia es presupuesto de la responsabilidad paterna, ya que se asienta sobre la culpa in vigilando,(29) entendemos que la teoría del traspaso responsabilidad delimita adecuadamente el ámbito de responsabilidad de los padres en circunstancias como la que nos ocupa. Así, en casos de divorcio, de ordinario responderá por los hechos de los hijos el progenitor a quien corresponda la custodia del menor, excepto si el hecho dañoso se comete cuando el menor “convive” con el otro padre, en virtud del derecho de visita, pues este derecho transfiere la custodia y el deber de vigilar al menor durante los periodos de tiempo en que tenga lugar.(30) Ciertamente, el padre no custodio, quien se relaciona con su hijo por virtud del derecho de visita, tendrá al menor en su “compañía” por los periodos de tiempo que ésta perdure y responderá a tenor con el citado Art. 1803. De otra parte, en tales casos la ausencia de “compañía” del padre custodio será legitima pues ella se fundamenta en el derecho que tiene el otro progenitor a relacionarse con su hijo.
*519Por supuesto, y según ya hemos repetido, la “conviven-cia” no ha de tenerse en un sentido estricto, pues dicho concepto no es rígido ni de contornos exactos. Por el con-trario, para determinar con cuál padre convive un menor, cuando estos estén separados por sentencia de divorcio, ha-brá que atender los hechos particulares de cada caso pues si bien es cierto que en ocasiones dicha tarea será de fácil solución, existirán otras en que no será ese el caso; incluso pudiendo darse circunstancias en las que sea posible que se entienda que un menor convive con ambos padres aun cuando estos estén divorciados.
No obstante, el que nos encontremos ante un concepto con cierto grado de plasticidad no implica que no podamos hacer ciertas generalizaciones. De esta forma, procede afirmar que el concepto “vida en compañía” no significa que el progenitor debe encontrarse con el menor en el preciso momento cuando ocurre el accidente. Igualmente, debemos reconocer que la “vida en compañía” con un hijo en casos de padres divorciados no se desarrolla bajo líneas de convivencia estricta, sin que se requiera que un menor pernocte por determinado número de noches en casa de su progenitor para que se pueda entender que “convive” con éste. El concepto “vida en compañía” requiere la formulación de un análisis fáctico de cada caso para así atender la infinita complejidad de asuntos que en estos pueden surgir. A los fines de cumplir con su tarea adjudicativa en tales casos, los foros de instancia podrán comenzar su examen a partir de los decretos judiciales que regulen los derechos de visitas de los menores y forjar su análisis a tenor con las circunstancias fácticas de cada caso para así determinar con quien “convive” el menor cuando ocurre el daño.
En fin, en este tipo de casos procede determinar, en primer lugar, con quien “convivía” el menor al cometer el daño. Para tal tarea los foros de instancia deben ser cons-cientes de que el concepto de la convivencia no se caracte-*520riza por su desmedida rigidez, sino que se concretiza a tenor con las circunstancias de cada caso aunque, ciertamente, los aludidos foros podrán comenzar su análi-sis a partir de los decretos judiciales que regulan los dere-chos de visita. Una vez determinada la convivencia, pro-cede liberar al progenitor con quien no convivía el menor (si este es el caso) y responsabilizar al otro padre a menos que éste demuestre, a tenor con el citado Art. 1803, que empleó “toda la diligencia de un buen padre de familia para prevenir el daño”.
A la luz de esta normativa, pasemos a discutir la situa-ción que tenemos ante nos.
h-i h-H
De entrada cabe aclarar que en este recurso no pasamos juicio sobre los méritos de la acción instada, pues el único asunto que debemos dilucidar es si procede desestimarla, según nos solicita la parte demandada, por el sólo hecho de no incluirse en el procedimiento de autos al padre del me-nor sino únicamente a su madre(31) De un examen de la doctrina aplicable concluimos que no erraron los foros re-curridos al negarse a desestimar la referida demanda por dicha omisión. Veamos.
La peticionaria ampara su solicitud de desestimación en una interpretación literal del citado Art. 1803 para argu-mentar que éste formula un orden de responsabilidad taxativo, fijando así, como primer responsable, al padre. No obstante, ya hemos precisado que dicha interpretación es improcedente y que ambos padres responden por los ac-tos de sus hijos en las circunstancias que el citado Art. 1803 establece.
*521De otra parte, el segundo argumento de la peticionaria, a los efectos que procede imponer responsabilidad a un progenitor por el sólo hecho de ostentar la patria potestad sobre su hijo, también debe ser descartado. Como hemos puntualizado, la situación de autos se rige a la luz de los claros preceptos del Art. 1803, el cual establece que los padres responderán de “los perjuicios causados por los hijos menores de edad que viven en su compañía”. (Enfasis suplido.) Precisamente, el legislador delimitó las circunstancias particulares que tendrían que operar para que un progenitor advenga responsable por los actos de sus hijos, requiriendo la “vida en compañía” y no meramente la “patria potestad”. El citado Art. 1803 es un precepto específico que formula los requisitos para la imposición de responsabilidad paterna por daños a terceros, por lo que no tenemos que acudir a las disposiciones generales que regulan la figura de la patria potestad.
Sobre estos aspectos ya nos habíamos pronunciado en Rodríguez v. Santos, supra, cuando advertimos la improce-dencia de utilizar la figura de la patria potestad para for-mular la responsabilidad paterna más allá de los claros perímetros que fijó el legislador. Así, establecimos:
La parte apelante confunde las obligaciones que nacen de uno y otro artículo [el Artículo 153 sobre patria potestad y el Artículo 1803]. Las del 1804 [1803 actual], son, en general, con referencia a terceras personas; son de responsabilidad para con otros. Las del 223 [153 actual], son relaciones del orden paterno-fílial, entre el genitor y su prole, y de orden familiar, en las que la sociedad organizada interviene solamente para el mantenimiento y regulación de la institución “familia”. En lo que afecta a la relación con los extraños a ese pequeño Estado, rige, en su especialidad, el artículo 1804 [1803 actual]. Pero el artículo 223 [153 actual] del Código Civil, no va más allá de las fronteras de la familia. Rodríguez v. Santos, supra, págs. 50-51.
La responsabilidad que impone el citado Art. 1803 está basada en la culpa in vigilando y no en el mero hecho de ostentar la patria potestad. El Art. 1803 “no ha-*522bla exclusivamente de los que estén bajo la potestad pa-terna; distinguiendo así entre el derecho, o deber, de la patria potestad en abstracto, y su ejercicio real y efectivo”. Rodríguez v. Santos, supra, pág. 52. De esta manera, no es el hecho objetivo de la patria potestad el fundamento de la responsabilidad, sino el incumplimiento de los padres de su deber de vigilancia sobre sus hijos; deber que para po-der ser efectivo requiere, como indica el propio artículo, que el hijo viva en “compañía” de los padres.
Precisamente, hemos liberado de responsabilidad a padres cuando, a pesar de ostentar la patria potestad, sus hijos no vivían en su compañía.(32) Así, la responsabilidad surge en virtud de la culpa independiente de los padres y no del hecho en sí de la paternidad. De lo contrario, de prescindir de la culpa subjetiva de los padres y formular responsabilidad sólo por el hecho objetivo de la paternidad, fijaríamos un sistema de responsabilidad que el propio artículo rechaza. A tenor con éste, la responsabilidad objeto de estudio exige la infracción de los deberes de vigilancia impuestos y la posibilidad de llevarlos a cabo; esto es, la “convivencia” entre padres e hijos. Ignorar tales requisitos, para entrar en un sistema de atribución de responsabilidad por la mera existencia de la patria potestad, sería un curso de acción que no le compete a este Foro establecer.(33) Estimamos improcedente imponer exigencias adicionales a un texto legal cuando ellas no son compelidas por la Constitución.
Claramente, el legislador delimitó las circunstancias en las que sería legítimo imponer responsabilidad a los padres *523por los actos de sus hijos a la luz de la “convivencia” y no al amparo de la figura de la patria potestad. En vista que un curso de acción que pretenda modificar dicho régimen de responsabilidad le compete a la Asamblea Legislativa, pro-cede rechazar el segundo argumento de la peticionaria.
De los autos se desprende que el menor residía con su madre, Leonor Porrata Doria, al momento del trágico acci-dente que le costó su vida y que ésta tenía su custodia. A la luz de estos hechos, no procede desestimar la demanda in-coada por los padres del pasajero del vehículo. Ya hemos mencionado que la persona afectada por el acto dañoso de un menor podrá dirigir su acción contra los dos padres o contra cualquiera de ellos solidariamente. Precisamente, esto último fue lo que ocurrió en el caso ante nos. Una vez entablada la acción procedía que se dilucidara con quién “convivía” el menor al ocurrir el lamentable accidente. En vista de que de los documentos que obran ante nos no se desprende que el menor viviese en compañía de su padre al ocurrir el accidente, no erraron los foros recurridos al ne-garse a desestimar la demanda.
Ahora bien, lo antes dicho no significa que la madre demandada no pueda argumentar que se le deba eximir de responsabilidad si demuestra que cumplió con los deberes que el ordenamiento le impone; esto es, que rebata la pre-sunción de culpa in vigilando que obraría en su contra con respecto al menor que vivía en su compañía.
En vista de lo anterior, procede confirmar el dictamen del tribunal apelativo. Se devuelve el caso al Tribunal de Primera Tnstancia para que continúen los procedimientos conforme lo aquí resuelto.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la cual se unió el Juez Presidente Se-ñor Andréu García y la Juez Asociada Señora Naveira de Rodón.

 F. Puig Peña, Tratado de Derecho Civil Español, 2da ed., Madrid, Ed. Rev. Der. Privado, 1973, T. IV, Vol. II, pág. 686.


 Véanse: M. Navarro Michel, La responsabilidad civil de los padres por los hechos de sus hijos, Barcelona, Ed. Bosch, 1998, pág. 54; R. De Ángel Yágüez, en I. Sierra Gil de la Cuesta, Comentario del Código Civil, Barcelona, Ed. Bosch, 2000, T. 9, pág. 6.


 De Ángel Yágüez, op. cit., pág. 6.


 C. Irizarry Yunqué, Responsabilidad Civil Extracontractual, 4ta ed., San Juan, Ed. U.I.A., 2000, pág. 553.


 íd.


 Véase el Art. II, Secs. 1 y 7 de nuestra Constitución, L.P.R.A., Tomo 1.


 Véanse: Irizarry Yunqué, op. cit., pág. 553; J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1984, T. II, Vol. III, pág. 109; J. Santos Briz, en M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Rev. Der. Privado, 1984, T. XXIV, pág. 571; C. López Beltrán de Heredia, La responsabilidad civil de los padres por los hechos de sus hijos, Madrid, Ed. Tecnos, 1988, pág. 116.


 íd.


 J. Santos Briz, La responsabilidad civil: derecho sustantivo y derecho proce-sal, 7ma ed., Madrid, Ed. Montecorvo, 1993, pág. 483. Véase, también, J. Castán Tobeñas, Derecho Civil español, común y foral, Madrid, Ed. Reus, 1985, T. IV, págs. 961-962.


 De Ángel Yágüez, op. cit., pág. 7. Véase, también, Puig Brutau, op. cit., pág. 106.


 Albaladejo, op. cit., págs. 562 y 567. Véase, también, Castán Tobeñas, op. cit., pág. 962.


 Albaladejo, op. cit, pág. 564.


 Navarro Michel, op. cit., pág. 63. Véase, también, López Beltrán de Heredia, op. cit., pág. 73.


 L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, 4ta ed., Madrid, Ed. Tecnos, 1986, Vol. II, pág. 645.


 C. Conde-Pumpido Ferreiro, “Los problemas de la responsabilidad civil por los hechos ilícitos de los incapaces”, en Estudios de Derecho Civil en Honor del Prof. Castán Tobeñas, Pamplona, Ed. U. Navarra, 1969, Vol. II, pág. 87.


 íd.


 Sociedad de Gananciales, etc. v. Cruz, 78 D.P.R. 349, 361 (1955).


 Véanse, por ejemplo: Rodríguez v. Santos, 40 D.P.R. 48 (1929); Pacheco v. Pomoles, 55 D.P.R. 341 (1939).


 López Beltrán de Heredia, op. cit., pág. 76.


 íd., pág. 75.


 Véase Irizarry Yunque, op. cit., pág. 553.


 Navarro Michel, op. cit., pág. 70.


 íd.


 R. De Ángel Yágüez, La Responsabilidad Civil, Madrid, Bd. Civitas, 1988, pág. 127.


 L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, Madrid, Bd. Técnos, 1976, Vol. II, pág. 478.


 Navarro Michel, op. cit, pág. 72.


 S. Díaz Alabart, La responsabilidad por los actos ilícitos dañosos de los sometidos a patria potestad o tutela, A.D.C., 1987, pág. 795, 823 (IL(3). Folios 795-894 (1987)).


 íd.


 Véase López Beltrán de Heredia, op. cit., pág. 73.


 López Beltrán de Heredia, op. cit., pág. 132.


 Por ello, aunque en el caso de autos la controversia en sus méritos gira en tomo a la doctrina de la negligencia de conductores y pasajeros en vehículos de motor no es necesario que la abordemos a la luz de lo resuelto en Vélez Rodríguez v. Amaro Cora, 138 D.P.R. 182 (1995), y Acosta v. Crespo, 70 D.P.R. 239 (1949).


 Rodríguez v. Santos, 40 D.P.R. 48 (1929); Pacheco v. Pomales, 55 D.P.R. 341 (1939).


 A tales efectos, tomamos conocimiento judicial de que precisamente en estos momentos la Rama Legislativa se encuentra revisando nuestro Código Civil a través de la “Comisión Conjunta Permanente para la Revisión y Reforma del Código Civil de Puerto Rico”. Véase Ley Núm. 85 de 16 de agosto de 1997 (2 L.P.R.A. see. 141 et s eg.).